DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
With the applicants submission dated 03/14/2022, the status of the claims are: claims 1, 4-13, and 16-24 are pending; claims 2-3 and 14-15 have been cancelled as they have were indicated as allowable subject matter and incorporated into the independent claims; claim 6-8 have been amended. In particular claim 6 has been amended to include the allowable subject matter of claim 7. No new claims have been added. 
The office notes that claim 16 has been amended to include the subject matter of claim 4 which depended on claim 3, however the limitations of claim 3 have not been included into claim 16, thus the recitation of features in claim 4 into claim 16 have not rendered the claim as allowable. 
Claims 1, 4-13, and 17-24 are allowable. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand et al. (US 2007/0230600 A1) in view of Grindahl et al. (US 2005/0176379 A1).
 Regarding claim 16, Bertrand discloses a wireless communications system  comprising:
a memory; and
a processor, said processing control the wireless base station to perform the following operations:
receiving over the air at a wireless base station (par.[0038] describes the base station receiving transmissions for a UE 109) a plurality of random access preamble 
determining, by the wireless base station, the order in which to respond to the received random access preamble signals (par.[0077 – 0080] describes providing a corresponding priority to each preamble, par.[0003]) based on an access priority list (par.[0045] describes pre-defining the set of allowed random access preamble signals, and the UE selects a preamble in the pre-defined set of preambles, and the eNB searches within the finite pre-defined set of random access signals, par.[0077] discloses that the preambles are divided in to groups having priority or latency requirements).
The office notes that while the disclosure of Bertrand teaches a plurality of user devices transmitting preambles to a base station, Bertrand does not disclose: 
wherein said plurality of devices includes one or more customer premises equipment devices, each of said one or more customer premises equipment devices providing services to one or more user equipment devices and having one or more characteristics, attributes or properties;
wherein said one or more characteristics, attributes of properties of the customer premises equipment devices includes one or more of the following:
(i) location of the customer premises equipment device;
(ii) customer premises equipment software type;
(iii) customer premises equipment hardware type;
(iv) an amount of time during a first time period during which the customer premise equipment devices is connected to the wireless base station;

(vi) an amount of uplink traffic communicated from the customer premises equipment device to the wireless base station;
(vii) a number of time the wireless base station receives a random access preamble signal from the customer equipment device; and
(viii) a number of emergency call received form the customer premises equipment device. 
In an analogous art, Grindahl discloses:
wherein said plurality of devices includes one or more customer premises equipment devices, each of said one or more customer premises equipment devices providing services to one or more user equipment devices (fig.3 discloses a CPE-14 communicatively coupled with a plurality of user equipment devices 12, and configured to perform random access on an uplink subframe par.[0054] which recites, in part, “only users of specified or higher priority will be allowed to transmit random access bursts in the given slot 102 in the uplink transmit portion of the current frame.”).
each of said one or more customer premises equipment devices providing services to one or more user equipment devices and having one or more characteristics, attributes or properties;
wherein said one or more characteristics, attributes of properties of the customer premises equipment devices includes one or more of the following:
(i) location of the customer premises equipment device;
(ii) customer premises equipment software type;

(iv) an amount of time during a first time period during which the customer premise equipment devices is connected to the wireless base station;
(v) an amount of downlink traffic communicated from the wireless base station to the customer premises equipment device;
(vi) an amount of uplink traffic communicated from the customer premises equipment device to the wireless base station;
(vii) a number of time the wireless base station receives a random access preamble signal from the customer equipment device; and
(viii) a number of emergency call received form the customer premises equipment device (the disclosure of Grindahl teaches customer premises equipment with attributes such as hardware, software, uplink traffic, downlink traffic, etc. as these attributes are necessary for the successful operation of the device. Par.[0029] and abstract).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Bertrand with the methods as discussed in Grindahl. The motivation/suggestion would have been to provide a means for allowing fixed user devices or wireless user devices a means for broadband communications).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411